43 F.3d 1479
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Murray Eugene FIELDS, II, Plaintiff-Appellant,v.Samuel A. LEWIS, et al., Defendants-Appellees.
No. 94-15013.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1994.*Decided Dec. 9, 1994.

Before:  D.W. NELSON, HALL, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Murray E. Fields, an Arizona state prisoner, appeals pro se the district court's denial of his request for twelve subpoenas to depose non-party state officials.  We dismiss Fields's appeal for lack of jurisdiction.


3
"Discovery orders are not final appealable orders under 28 U.S.C. Sec. 1291, and courts have refused interlocutory review of such orders under the collateral order doctrine."  Admiral Ins. Co. v. United States Dist. Court for Dist. of Az., 881 F.2d 1486, 1490 (9th Cir.1989).  Although review of a discovery order is possible in certain circumstances through the exceptional remedy of mandamus, factors allowing for such relief are not present here.  See id. at 1490-91.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3